

	

		III

		109th CONGRESS

		2d Session

		S. RES. 390

		IN THE SENATE OF THE UNITED STATES

		

			March 6, 2006

			Mr. Craig (for himself,

			 Mrs. Feinstein, Mr. Durbin, Mr.

			 Cochran, Mr. Lautenberg,

			 Mr. Inhofe, Ms.

			 Mikulski, Mr. Crapo,

			 Ms. Landrieu, Mr. Salazar, Mrs.

			 Clinton, Mr. Bunning,

			 Mrs. Lincoln, Mr. DeWine, Mr.

			 Inouye, Mr. Lieberman,

			 Mr. Feingold, Mr. Dodd, Mrs.

			 Boxer, Ms. Murkowski,

			 Mr. Johnson, Mr. Kohl, Ms.

			 Snowe, and Mr. Frist)

			 submitted the following resolution; which was considered and agreed

			 to

		

		RESOLUTION

		Designating the week beginning March 13,

		  2006, as National Safe Place Week.

	

	

		Whereas the youths of today are vital to the preservation

			 of the United States and will be the future bearers of the bright torch of

			 democracy;

		Whereas youths need a safe haven from various negative

			 influences such as child abuse, substance abuse, and crime, and they need to

			 have resources readily available to assist them when faced with circumstances

			 that compromise their safety;

		Whereas the United States needs increased numbers of

			 community volunteers acting as positive influences on the youths of the

			 Nation;

		Whereas the Safe Place program is committed to protecting

			 the youths of the United States, the country's most valuable asset, by offering

			 short term safe places at neighborhood locations where trained volunteers are

			 available to counsel and advise young people seeking assistance and

			 guidance;

		Whereas the Safe Place program combines the efforts of the

			 private sector and nonprofit organizations to reach young people in the early

			 stages of crisis;

		Whereas the Safe Place program provides a direct way to

			 assist programs in meeting performance standards relative to outreach and

			 community relations, as set forth in the Runaway and Homeless Youth Act (42

			 U.S.C. 5701 et seq.);

		Whereas the Safe Place placard displayed at businesses

			 within communities stands as a beacon of safety and refuge to at-risk

			 youths;

		Whereas more than 700 communities in 40 States make Safe

			 Place available at nearly 15,000 locations;

		Whereas more than 87,000 youths have gone to Safe Place

			 locations to get help when faced with crisis situations and 88,000 youths

			 received counseling by phone as a result of Safe Place information they

			 received at school;

		Whereas, through the efforts of Safe Place coordinators

			 across the United States, each year more than 500,000 students learn in a

			 classroom presentation that Safe Place is a resource they can turn to if they

			 encounter an abusive or neglectful situation, and 1,000,000 Safe Place

			 information cards are distributed; and

		Whereas increased awareness of the Safe Place program will

			 encourage communities to establish Safe Places for the youths of the United

			 States: Now, therefore, be it

		

	

		That the Senate—

			(1)designates the

			 week of March 13 through March 19, 2006, as National Safe Place

			 Week; and

			(2)calls upon the

			 people of the United States and interested groups to promote awareness of and

			 volunteer involvement in, the Safe Place programs, and to observe the week with

			 appropriate ceremonies and activities.

			

